Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. 
Response to Amendment
This Office action is in response to the amendments and remarks filed on 12/29/2021. The amendments to the claims were received and have been entered. 
Claims 1-2, 14-15, and 18-19 have been amended. Claims 3, 5-6, 16, and 21 have been canceled. Claims 1-2, 4, 7-15, and 17-20 remain present in this application. 
The rejection of claims 1-2, 4, 7-15 and 17 under 35 USC 112(a) are withdrawn in view of the amendments. The rejection of claims 1-2, 4, 7-15 and 17 under 35 USC 112(b) are withdrawn in view of the amendments. 
The claim amendments have overcome the current prior art rejection. The applicants reply has overcome the current prior art rejection.
	The withdrawn – amended claims 18-20 are rejoined because they are including the allowable subject matter.	
	
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, 7-15, and 17-20 are allowed over the prior art of record. 
Claimed invention teaches “a display panel” including claimed limitations “wherein the display panel comprises: a first thin film transistor in the light modulation region, comprising a first gate electrode coupled to the first gate line, a first source electrode coupled to a first electrode, and a first drain electrode coupled to ground; and a second thin film transistor in the first subpixel, comprising a second gate electrode coupled to the first gate line, a second source electrode coupled to the first data line, and a second drain electrode coupled to a third electrode in the first subpixel;  wherein the second thin film transistor in the first subpixel further comprising a second active layer connected to the first source electrode of the first thin film transistor; and the second source electrode of the second thin film transistor is configured to receive a first data signal, the first data signal passing through the second source electrode of the second thin film transistor to the first source electrode of the first thin film transistor.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 3, 2022